

Exhibit 10.1


CONSULTING SERVICES AGREEMENT


THIS CONSULTING SERVICES AGREEMENT (the “Agreement”) is entered into on December
3rd, 2009 between Lake Victoria Mining Company, Inc. (LVCA) (“Company”), having
its principle address at 1781 Larkspur Drive, Golden, Colorado, 80401 and Robert
Lupo and/or signee’s - to whom the stock is to be issued - having its principal
address at 16 Spottswood Road, Glen Rock, NJ, 07452 (“Consultant”).


WHEREAS, the Company desires to retain the services of Consultant as described
herein and Consultant desires to provide such services for the consideration set
forth below and for such other mutual promises and consideration received the
Company and Consultant hereby enter into this Agreement as follows:


1.  Services.              The Company retains Consultant to render to the
Company the following services (the “Services”):


 
a)
Consultant will provide all public relations, and advisory, and consulting
services to the Company in conjunction with the development of the Company’s
marketing plan, business plan, and goals.



 
b)
Consultant shall provide advisory and consulting services alternatives for
maximizing the Company’s exposure to, and penetration of, its target market.



 
c)
In consultation with the Company, Consultant shall schedule and arrange meetings
and conferences, in person, by telephone, or other media, for the Company’s
representatives and such third parties as the Consultant believes will further
the purposes of this Agreement. Said meetings and conferences shall be with
representatives of potential strategic partners of the Company, marketing and
media representatives and representatives’ of investment and banking advisory
services.



 
d)
It is expressly agreed herein that the Company shall be responsible for all
reasonable costs and necessary expenses incurred by Consultant, including
travel, mileage, duplicating and communication expenses. The Company shall
reimburse Consultant for all such expenses with thirty (30) days, subject to
submission by Consultant of reasonably satisfactory documentation. Consultant
shall be required to receive prior written approval from the Company’s Chief
Financial Officer or a member of the Board.



2.  Compensation.     As consideration for Consultant’s performance of the
Services, the Company agrees to issue to Robert Lupo, and/or signee Three
Hundred Thousand (300,000) shares of the Company’s restricted common stock
within thirty days (30 days) upon the signing of this contract. Further, if
requested by Consultant or nominee, the Company shall at its sole expense,
provide Consultant with a written legal opinion regarding the tradability of
such

 
 

--------------------------------------------------------------------------------

 

stock upon the termination of the period of restriction. The Company and
Consultant agree to the following:


 
(i)
Consultant shall be entitled to “piggy-back” registration rights for the Shares
on all registrations of the Company, except for registrations filed on Form S-4
or Form S-8, or on any demand registrations of any other investor subject to the
right, however, of the Company and its underwriters to reduce the number of
shares proposed to be registered pro rata in view of market conditions. The
Company shall bear registration expenses (exclusive of underwriting discounts
and commissions) of all such demands, piggy-backs, and S-3 or SB-2
registrations; and



 
(ii)
The following legend (or a legend substantially in the following form) shall be
placed on certificates representing the Shares issued pursuant to this Section
2:



THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE UNITED STATES
STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES,
OR (B) THIS CORPORATION RECEIVES AN OPINION OF LEGAL COUNSEL FOR THE HOLDER OF
THESE SECURITIES (CONCURRED IN BY LEGAL COUNSEL FOR THIS CORPORATION) STATING
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS CORPORATION
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.


Additionally, the Consultant understands that at the present time Rule 144
promulgated under the Securities Act may not be relied upon for the resale or
distribution of the securities issued pursuant to this Section 2, except and
unless as to Rule 144(k) should Rule 144(k) become applicable to t e Consultant,
because the Company does not file current or



 
 

--------------------------------------------------------------------------------

 

periodic reports with the Securities and Exchange Commission or make information
about the Company publicly available. Moreover, there can be no assurance that
the Company will in the future file such reports or make publicly available such
information.


3.  Term and Termination.                   Subject to earlier termination, the
term of this agreement shall begin on the date set forth above and will continue
in full force and effect for a period of twelve (12) months. Thereafter, the
parties may renew this Agreement upon mutually agreeable terms. Either party may
terminate this Agreement on thirty (30) calendar days written notice, or if
prior to such action, the other party materially breaches any of its
representations, warranties or obligations under this Agreement. Except as may
be otherwise provided in this Agreement, such breach by either party will result
in that party being responsible to reimburse the non-defaulting party for all
costs incurred directly as a result of the breach of this Agreement, and shall
be subject to such damages as may be allowed by law including all attorneys’
fees and costs of enforcing this Agreement. Upon any termination or expiration
of this Agreement, Company shall pay all unpaid and outstanding fees, through
the effective date of termination or expiration of this Agreement. And upon such
termination, Consultant shall provide and deliver to Company any and all
outstanding Services due through the effective date of this Agreement.
Termination by either party shall not result in the forfeiture by Consultant of
the Shares or right to a written legal opinion regarding the tradability of the
Shares.


4.  Independent Contractor Status.     The parties agree and acknowledge that
that this Agreement shall not be construed so as to make either an employee of
the other and neither party shall hold themselves out as such. Neither party
shall i) have the authority bind the other to any contract, agreement, nor
indenture; ii) be liable to any third party for the acts of the other; nor iii)
accept service of process for the other.


5.  Confidential Information.                It is agreed by the parties that
Consultant shall have access to, have disclosed to it, or otherwise obtain
Confidential Information about the Company. “Confidential Information” shall
mean confidential, nonpublic or other proprietary information including, without
limitation, letters addressed from the Securities and Exchange Commission to the
Company, trade secrets, technical information, including algorithms, code, data,
designs, documentation, drawings, formulae, hardware, know-how, ideas,
inventions, .whether patentable or not, photographs, plans, procedures,
processes, reports, research, samples, sketches, software, specifications,
business information, including customer and distributor names, marketing
information, operations, plans, products, financial information, including
pricing and other confidential information that is disclosed under the terms of
this Agreement by the Company or the Consultant. Consultant shall not disclose
to, or use for the benefit of, any third party, Confidential Information it
receives without the prior written consent





 
 

--------------------------------------------------------------------------------

 



of the Company. Information shall not be considered Confidential Information if
such information is i) already known to Consultant at the time it is obtained,
ii) subsequently learned from an independent third party; or iii) available
publicly.


6.  Confidentiality of Agreement.         The parties shall not disclose to any
third person or entity, any portion of this Agreement except as necessary for
the Consultant to provide the Services set forth in Section 1 herein. Neither
party shall disclose the existence or terms of this Agreement without first
obtaining prior written approval of the other party which approval may be
withheld by Consultant for any reason. Neither party shall use the other’s name,
logo, trademarks, or service marks in any advertising, publicity releases, or
any other materials without that party’s prior written approval, which shall not
be unreasonably withheld by the Company if Consultant determines such use to be
consistent with the performance of its Services described herein.


7.  Best Efforts.                                  The parties agree that
Consultant will utilize its best efforts to provide the Services set forth in
Section 1 above. The Company acknowledges and accepts that Consultant does not
and cannot promise or guarantee that any specific result can or will be achieved
by the Consultant as a result of its performance of the Services set forth
herein.


8.  Assignment.                                   This Agreement shall be
assigned to and inure to the benefit of, and be binding upon, any successor to
substantially all of the assets and business of the Company as a going concern,
whether by merger, consolidation, liquidation or sale of substantially all of
the assets of the Company or otherwise. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform as if no such succession
had taken place; and, as used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise; provided that for purposes of Section 8 hereof, the term
“Company” shall mean the Company as hereinbefore defined and any such
transaction in which this Agreement is assigned to a successor may not expand or
enlarge the scope of restrictions applicable to Consultant pursuant to this
Agreement. Consultant understands and agrees, however, that this Agreement is
exclusive and personal to him only, and, as such, he will neither assign nor
subcontract all or part of his undertaking(s) or obligation(s) under the terms
of this Agreement.


9.  Suit/Jurisdiction.                             The parties agree that any
and all disputes rising out of or relating to this Agreement shall be submitted
to the American Arbitration Association (“AAA”) for binding and final resolution
in accordance with the rules of the AM. The parties further agree that such
arbitration shall take place in West Palm Beach, Florida, as up to Consultant’s
sole discretion. Notwithstanding the foregoing, the parties shall each retain
the right to seek injunctive or







 
 

--------------------------------------------------------------------------------

 



equitable relief for any actual or threatened breach of Sections 5 and 6 of this
Agreement. In the event either party exercises its right to seek injunctive or
equitable relief, it shall do so in a court of competent jurisdiction in the
State of Florida or such other jurisdiction as Consultant in its sole discretion
shall choose. The choice of law shall be the law of the State of Florida.
Without limitation of the foregoing, each party acknowledges that it hereby
waives the right to have disputes rising out of or relating to this Agreement
resolved by jury trial.


10. Interpretation of Agreement.          This Agreement shall be interpreted in
accordance plain meaning of its terms and under the laws of the State of
Florida.


11. Contents of Agreement and Amendments.   This Agreement set forth the entire
agreement of the parties. No amendment or modification to this Agreement shall
be binding unless in writing and signed by both parties.


12. Counterparts; Delivery by Facsimile.           This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
of this Agreement may be effected by facsimile.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first written above.


CONSULTANT:
 
COMPANY:
                     
X  ROGER A. NEWELL
Print Name: Robert Lupo
 
Print Name: Roger Newell
   
for LVCA
     
Dated: X
   
Dated: X
December 3rd, 2009














 
 

--------------------------------------------------------------------------------

 
